DETAILED ACTION
Response to Arguments
	Applicant’s arguments filed 28 July 2021 have been fully considered in view of the claims as amended and are found persuasive.  Further, Applicant’s clarifying remarks regarding the previous rejection of Claim 70 under 35 U.S.C. 112 (see Response at Pgs. 5-6) and the corresponding amendment thereto overcome said rejection.
	Accordingly, all grounds of rejection are overcome by the claims as amended.
Allowable Subject Matter
Claims 70-88 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is deemed to be Michaluk.  Michaluk teaches provision of metal powder entirely within recesses and eroded areas of sputtering target as previously discussed; however the reference does not teach or suggest unmelted metal powder disposed adjacent recessed regions on a partially refurbished sputtering target as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715